UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7439


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERALD JERMAINE DANIELS, a/k/a V,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:05-cr-00033-MSD-TEM-1)


Submitted:   November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Jermaine Daniels, Appellant Pro Se.       Robert Edward
Bradenham, II, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gerald Jermaine Daniels appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         United States v. Daniels, No. 4:05-cr-00033-

MSD-TEM-1    (E.D.   Va.   filed   Aug.   28,   2015    &   entered     Aug.   31,

2015).     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented       in   the   materials

before   this   court    and   argument   would   not   aid      the   decisional

process.

                                                                         AFFIRMED




                                      2